     Case 2:20-cv-00638-KJD-VCF Document 35 Filed 01/06/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   ERVIN MIDDLETON JR.,                                  Case No. 2:20-cv-00638-KJD-VCF
 8                                            Plaintiff,                      ORDER
 9          v.
10   NV ENERGY, et al.,
11                                         Defendants.
12          Before the Court for consideration is the Report and Recommendation (#33) of
13   Magistrate Judge Cam Ferenbach entered August 13, 2020, recommending that the Court grant
14   Defendant’s motion to sanction Plaintiff and that he be declared a vexatious litigant. The report
15   and recommendation further recommend that Plaintiff be required to seek leave of the Court
16   before filing any additional actions in the District of Nevada. Though the time for doing so has
17   passed, Plaintiff has failed to file any objections to the Report and Recommendation.
18          The Court has conducted an extensive de novo review of the record in this case in
19   accordance with 28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court reviewed the docket and orders
20   in each of the eighteen (18) cases cited by the magistrate judge in his report and
21   recommendation. The Court finds that Defendant is indeed a vexatious litigant whose filings
22   must be reviewed by the Court before they are served. The Court determines that the Report and
23   Recommendation (#33) of the United States Magistrate Judge entered August 13, 2020, should
24   be ADOPTED and AFFIRMED.
25           IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
26   Recommendation (#33) entered August 13, 2020, are ADOPTED and AFFIRMED;
27          IT IS FURTHER ORDERED that Defendant’s Motion to Sanction Plaintiff (#25) is
28   GRANTED;
     Case 2:20-cv-00638-KJD-VCF Document 35 Filed 01/06/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff may only file new civil actions in the District
 2   of Nevada after the complaint has been screened by the appropriate judicial authority.
 3              6th day of January, 2021.
     Dated this _____
 4
 5
                                                  _____________________________
 6
                                                  Kent J. Dawson
 7                                                United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
